SHENZHEN REAL ESTATE
LEASE AGREEMENT
 
Landlord (Hereinafter referred to as Party A)：Shenzhen Jianhuilong Industry Co.,
Ltd      
Address:_____________________________
Post code：______________________________
Deputy:     Xiaoming Li                                                        
 
Address：_____________________________
Post code：_____________________________
 
Tenant (Hereinafter referred to as Party B)：Shenzhen Yuepengcheng
Motor Co.，Ltd       
Address：_______________________
Post code：________________________
No. of Business license/ID：__________________________
Deputy：                      Liting Chen                                
Address：_______________________________
Post code：___________________________________


In compliance with “Contract Law of PRC” and “Regulation of Flat Leasing of
Shenzhen Municipality”, both Parties through amicable consultation on the basis
of party autonomy, equality and good faith, agree on the following terms and
conditions as to the tenancy herein:


ARTICLE 1． Party A will lease to Party B the premises and attached facilities
all owned by Party A itself, which is located at   JIANAN ROAD，HIGH NEW-TECH
INDUSTRIAL ZONE, FUYONG COUNTRY, BAOAN  DISTRICT and in good condition for Party
B. The registered size of the leased premises is    13954.54       square
meters，totally    19  floors.


ARTICLE 2． Party B will pay the rental       RMB 174430     per month to Party
A.


ARTICLE 3． The first installment will be paid before    /   (month)   
/   (day)    /  (year).


ARTICLE 4． Each successive installment will be paid before   ______28______Th of
each month, and Party B should provide Tax invoices to Party A.


ARTICLE 5． The term of tenancy of the premises is commencing
from____1st          (day)___Jan  __(month)_2009____ year to __31 st 
(day)___Dec.___(month) __2010__(year).


Party A will guarantee the lease right of the premises. Otherwise, Party A will
be responsible to compensate Party B's losses.


ARTICLE 6． The premises is used for     plant            
Party B will use the premises lawfully according to this contract without
changing the nature of the premises.


ARTICLE 7． Party A will provide the premises on schedule to Party B for using,
and conduct transferring formalities.

In case Party A can’t provide the premise on schedule, Party B has the right to
have the contract postponed.


ARTICLE 7． Party A should prepared plans and specifications for the construction
of improvements, and, if so, such plans and specifications are attached hereto
and incorporated herein by reference.


 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 8． Party B will pay ____/_____to party A as a deposit before
___/__(month) __/___(day) ____/___(year). Party A will issue a written receipt
after receiving the deposit.


ARTICLE 9． Party B will bear the cost of utilities such as communications,
water, electricity, gas, management fee etc. on time during the lease term.


ARTICLE 10． In case the premise and attached facilities are damaged by quality
problems, natural damages or disasters, Party A will be responsible to repair
and pay the relevant expenses.


ARTICLE 11． Party B will not transfer the lease of the premises or sublet it
without Party A's approval and should take good care of the premises. Otherwise,
Party B will be responsible to compensate any damages of the premises and
attached facilities caused by its fault and negligence.


ARTICLE 12． Party B will use the premises lawfully according to this
contract，Party A must guarantee the normal enjoyment of the property of Party B
and shall not disturb Party B’s normal life on the premises during the leasing
period.


ARTICLE 13． Party A agrees at its own cost, to maintain and repair the house and
facilities when damaged, which is not because of Party B.


ARTICLE 14． Party B shall reasonably use the rented house and shall not lease or
sublease the rented house to another party without the prior consent of the
Party A. Party B will take the compensation liability if the house or equipments
are damaged because of Party B.


ARTICLE 15． The reconstruction, extension and fitment of the premises should be
negotiated by the two parties with written agreement and apply to the authority.


ARTICLE 16． Party B shall reasonably use the rented house and shall not lease or
sublease the rented house to another party without the prior consent of the
Party A. Party B will take the compensation liability if the house or equipments
are damaged because of Party B.


ARTICLE 17． If during leasing period, the whole or part of the leased property
is transferred, party A should inform party B with written notice one month in
advance to the transfer. Under the same terms Party B has the priority to
purchase the premises.


Party A shall inform Party B in time prior to the occurrence thereof and ensure
the property successors, other right owners or any other third party who might
affect Party B’s interests will continuously observe all the terms and
conditions of this agreement,


ARTICLE 18． The Agreement will be effective upon the execution by both parties
and except provided for otherwise in the agreement, shall not be terminated or
cancelled without the mutual agreement by both parties. Both parties shall
discuss any other uncovered terms and conditions hereafter.


ARTICLE 19． Except otherwise agreed in the agreement,  if either party has not
duly performed its own obligations according to the Agreement the party shall be
viewed to have breached the contract unless the defaulting party has been
pardoned by the non-defaulting party.


Party A, once breaching the Agreement, shall compensate Party B RMB    /  and
return the Security Deposit of RMB     /     to Party B and Party B reserves the
right to make other claims to Party A.


If Party B breaches the agreement, Party A will confiscate the Security Deposit
of RMB     /     and reserve the right to make other claims to Party B. Party B
needs to pay all the fees of water, electricity, gas and telecommunication
during the leasing period even in both of the above situations.

 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 20． If Party B can’t normally use the apartment because of Party A ,
Party A should return the deposit to Party B at once. And, Party B has the right
to ask for the compensation from Party A.


In case the premise and attached facilities are damaged by quality problems,
natural damages or accidents, Party A will be responsible to repair and pay the
relevant expenses. If Party A can’t repair the damaged facilities in two weeks
so that Party B can’t use the facilities normally, Party B has the right to
terminate the contract and Party A must return the deposit.


Party A will guarantee the lease right of the premises. In case of occurrence of
ownership transfer in whole or in part and other accidents affecting the right
of lease by party B, party A shall guarantee that the new owner, and other
associated ,third parties shall be bound by the terms of this contract.
Otherwise, Party A will be responsible to compensate party B’s losses.


ARTICLE 21． During    ten    days after this contract expires, Party B should
return and guarantee the good conditions of the premises for normal use.


ARTICLE 22． If Party B desires to renew the tenancy, subject to notifying part A
at least    one     month prior to the expiry of this tenancy by Party B, both
Parties shall enter into a new tenancy agreement.
Party B will notify Party A if it intends to extend the lease. In this
situation, two parties will discuss matters over the extension. Under the same
terms Party B has the priority to lease the premises.


ARTICLE 23． During the lease term, any party who fails to fulfill any article of
this contract without the other party’s understanding will be deemed to breach
the contract. Any party who does breach such will take relevant responsibility.


ARTICLE 24． If the contract remains some unperfected parts, the two parties
shall negotiate in the annex. Any annex is the integral part of this contract.
And they are equally valid.


ARTICLE 25． In event of any dispute arising from implementing the Agreement,
both parties shall settle the dispute through amicable consultation and failing
such a settlement, both parties may refer the dispute to court.


ARTICLE 26． The Agreement goes into effect upon signature
The two parties should register to the authorities during the 10 days from the
signature of the contract.


ARTICLE 27． The Chinese version of the contract will be the main reference.


ARTICLE 28． There are     four        originals of this contract. Each party
will hold   one     original(s). The register and the relevant department each
will hold   one   original(s).


Party A (seal):
Shenzhen Jianhuilong Industry Co.，Ltd
  
Representative:
     
Account No：
     
Tel：
     
Date：
     
Deputy (seal)：
李晓明
2009-01-01



Party B (seal)：
Shenzhen Yuepengcheng Motor Co.，Ltd
  
Representative：
     
Account No：
     
Tel：
     
Date：
     
Deputy (seal)：
陈利婷
2009-01-01
        
Register (seal)：
        
2009-01-03


 
 

--------------------------------------------------------------------------------

 